                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    DEMETRIUS DARELL CLARK,
                                              Case No. 2:17-cv-11885
              Petitioner,
                                              HONORABLE STEPHEN J. MURPHY, III
    v.

    SHERMAN CAMPBELL,1

              Respondent.
                                 /

                   OPINION AND ORDER DENYING THE
                PETITION FOR A WRIT OF HABEAS CORPUS,
              DENYING A CERTIFICATE OF APPEALABILITY,
           AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

         Petitioner Demetrius Darell Clark is confined in a Michigan prison and

petitioned the Court for a writ of habeas corpus under 28 U.S.C. § 2254. Clark's

imprisonment stemmed from convictions for assault with intent to commit great

bodily harm less than murder, in violation of Mich. Comp. Laws § 750.84(1); armed

robbery, in violation of Mich. Comp. Laws § 750.529; carrying a concealed weapon, in

violation of Mich. Comp. Laws § 750.227(2); felon-in-possession, in violation of Mich.

Comp. Laws § 750.224f; and felony-firearm, in violation of Mich. Comp. Laws

§ 750.227b.2 For the reasons below, the Court will deny Clark's petition for a writ of

habeas corpus.



1The Court amends the caption to reflect the current warden of the facility where
Clark is incarcerated.

2The trial court sentenced Mr. Clark as a second habitual offender—pursuant to
Mich. Comp. Laws § 769.10—"to concurrent prison terms of 5 to 15 years for the


                                          1
                                  BACKGROUND

      Clark was convicted after being tried jointly with his co-defendants—Darryl

Anthony Clark and Krystal Denise Clark—before a single jury. The convictions arose

from a robbery at 15174 Grayfield Street in Detroit, Michigan, and the subsequent

assault of a state trooper. The Michigan Court of Appeals detailed the testimony of

five witnesses that was admitted against Clark. First,

      Edward Taschereau who lived at 15174 Grayfield, recounted at trial the
      details of the forced entry into his residence on May 8, 2010, and
      identified Darryl Clark as one of the men who had come inside, held a
      gun to his head, and with someone resembling Demetrius Clark
      ransacked the house, stole property, and ran to a black car.

      Clark, 2014 WL 354623, at *2. Second, Michigan State Trooper Jonathan

Henry testified about:

      (a) his observations of several men running across Fenkell Street from
      Grayfield, Kevin Woods (another armed robbery participant) getting
      inside a silver van, Darryl Clark firing two gunshots while standing next
      to the passenger door of a black Monte Carlo, and Darryl and Demetrius
      Clark getting inside the Monte Carlo, and (b) his 14 or 15-minute
      pursuit of the black Monte Carlo, during which he observed Demetrius
      Clark lean out the driver's side window and twice fire multiple shots at
      Henry's vehicle and a rifle barrel appear from the passenger's side
      window where Darryl Clark got into the car.

      Id. Third, Michigan State Police laboratory technicians provided testimony

"that they identified Darryl Clark's fingerprint on a bottle on the floor of the black




[assault with intent to commit great bodily harm less than murder] conviction, 17 to
30 years for the armed robbery conviction, 2 to 5 years for the [carrying a concealed
weapon] conviction, and 2 to 7 years for the felon-in-possession conviction. He was
sentenced to a consecutive prison term of two years for the felony-firearm conviction."
People v. Clark, Nos. 305552, 305601, 305681, 2014 WL 354623, at *1 n.3 (Mich. Ct.
App. Jan. 30, 2014).


                                          2
Monte Carlo's front passenger seat, and blood with a DNA profile matching

Demetrius Clark's in the Monte Carlo’s back seat." Id.

      Fourth, Virginia Gonzales, an accomplice of the Clarks, testified about eight

different observations:

      (a) when she saw Darryl Clark leave his mother's house on May 8, 2010,
      he had a silver 0.22–caliber revolver in his waistband that he covered
      with his shirt and carried into the Monte Carlo, (b) she drove Darryl and
      Demetrius Clark to a parking lot near the robbery scene, where Krystal
      and Darryl Clark discussed the robbery target, (c) at Darryl Clark's
      direction, she dropped Woods off in an alley near the house and drove
      down Grayfield in the opposite direction of the house, a vantage point
      from which she observed Darryl Clark leave the car holding his gun, run
      across Fenkell with Demetrius Clark, approach the house and go inside,
      (d) she saw Darryl and Demetrius Clark leave the house and run toward
      the Monte Carlo, Demetrius Clark get into her rear driver's side seat
      while carrying a hand safe and a long gun, and heard two or three
      gunshots on the front passenger's side, where Darryl Clark then got into
      the car, (e) Darryl Clark told Gonzales to drive, which she did at
      approximately 70 miles per hour through mostly residential
      neighborhoods, (f) while driving she observed Darryl Clark shoot at the
      black Suburban (Henry's vehicle) that was following the Monte Carlo,
      heard gunshots from directly behind her seat immediately after seeing
      Demetrius Clark lean out the driver's side window, and heard
      Demetrius Clark calling Woods to advise that he and Darryl Clark had
      used their ammunition and Woods had to do something; (g) after the
      Monte Carlo got away from the black Suburban, she watched Darryl
      Clark reload his gun at his mother’s house, saw Demetrius Clark
      retrieve a Play Station from Krystal Clark’s van and a hand safe being
      opened at another sister’s house, and heard Darryl and Demetrius Clark
      complain to Krystal Clark that the robbery had been a set up, and (h)
      Darryl and Krystal Clark advised Gonzales the next day to turn herself
      in to the police and say she had not seen Darryl or Demetrius Clark.

      Id. Finally, "Darryl and Demetrius Clark stipulated that on May 8, 2010, they

had prior felony convictions that precluded their right to possess firearms." Id.

      The Michigan Supreme Court denied Clark leave to appeal his convictions.

People v. Clark, 497 Mich. 853 (2014).



                                          3
      Clark filed a post-conviction motion for relief from judgment with the trial

court pursuant to Michigan Court Rule 6.500, which was denied. See ECF 6-21 (state

trial court decision denying post-conviction motion). The Michigan Court of Appeals

denied Clark's delayed application for leave to appeal the trial court's decision. See

ECF 6-22. The Michigan Supreme Court subsequently denied Clark leave to appeal.

People v. Clark, 500 Mich. 880 (2016).

      On appeal, through counsel, Clark raised four claims.

      I. Mr. Clark was denied his state and federal constitutional right[s] to
      due process when the jury observed him in jail clothing on the first day
      of trial.

      II. The trial court committed plain error in failing to instruct the jury
      that it should view with caution the testimony of Virginia Gonzales, who
      was an undisputed accomplice. This denied Mr. Clark his state and
      federal right[s] to present a defense.

      III. Mr. Clark was denied his state and federal constitutional right[s] to
      the effective assistance of counsel, where trial counsel failed to request
      a cautionary instruction on the unreliability of accomplice testimony.

      IV. The trial court violated Clark's due process rights when it refused
      [his] request to discharge defense counsel after the attorney-client
      relationship had broken down.

ECF 1, PgID 2. In his post-conviction motion for relief from judgment, Clark raised

the following five claims:

      [V]. The trial court denied [Clark] his right to a fair and impartial jury
      by not dismissing a juror that the court knew was a bias[ed] juror and
      [Clark] was denied his right to the effective assistance of trial counsel
      for failing to further question, dismiss for cause or use a peremptory
      challenge to dismiss the same juror.

      [VI]. There was insufficient evidence at trial to convict [Clark] of
      carrying a concealed weapon and his convictions are in violation of his
      [federal constitutional rights under the Fifth and Fourteenth



                                          4
      Amendments and his Michigan constitutional rights pursuant to Art. 1,
      § 17].

      [VII]. Where the jury could convict [Clark] of one offense based on two
      statutory theories of culpability, he was denied his constitutional right
      to due process and a unanimous jury where both theories were not made
      a choice on the verdict form and to the effective assistance of counsel for
      failing to object to the verdict form [pursuant to the Sixth and
      Fourteenth Amendments to the United States Constitution].

      [VIII]. The sentence in this case, which was based on improperly scored
      legislative sentencing guidelines and incorrect sentencing information,
      was violative of the mandates of the guidelines and federal and state
      constitution[s]; and trial counsel was ineffective for failing to object
      [pursuant to the Fifth and Fourteenth Amendments to the United
      States Constitution and Michigan Constitution Art. 1, §§ 17, 20].

      [IX]. [Clark] was denied the effective assistance of counsel guaranteed
      by the federal constitution where his appellate counsel neglected strong
      and critical issues which must be seen as significant and obvious.

Id. at 3–4. When Clark appealed the state trial court's denial of his motion for relief

from judgment, Clark raised three claims effectively identical to those raised in his

motion for relief from judgment. Compare ECF 1, PgID 4 (roman numerals II, III,

and IV) with id. at 3 (roman numerals I, III, and IV]. Clark also raised five new

claims:

      [X]. [Clark] was denied a fair trial as guaranteed under both federal and
      state constitutions, when the trial court failed to control [his] criminal
      proceedings by allowing [him] to be convicted and sentenced to a crime
      unknown to the laws of the State of Michigan. . . .

      [XI]. [Clark] was denied his constitutional and fundamental due process
      protections to a fair trial guaranteed under both state and federal
      constitutions, when the prosecution committed both constitutional error
      and violated the public trust when it refused to protect [Clark's] due
      process rights, which grievous error mandates [Clark's] immediate
      release from custody and a bar to re-prosecution.




                                          5
      [XII]. Petitioner was denied his fundamental due process protections as
      guaranteed under both federal and state constitutions, when defense
      counsel abandoned [Clark] in his representation, as enumerated herein,
      the result of which is structural error.

      [XIII]. [Clark] was denied his fundamental and constitutional right to a
      fair trial as guaranteed under both state and federal constitutions, when
      appellate counsel effectively abandoned petitioner on his appeal of right,
      and which constitutes structural error.

      [XIV]. Relief from judgment should be granted where [Clark] can
      establish "good cause" for not bringing his appellate issue[s] before the
      court previously, simply because all the officer[s] of the court involved
      in [Clark's] criminal proceedings knew or should have known that the
      felony charge [Mich. Comp. Laws § 750.227] lodged against petitioner
      had no bearing on his case whatsoever; and no one corrected the error
      until now.

ECF 1, PgID 4–5. The Court will address each claim.

                              STANDARD OF REVIEW

      The Court may not grant habeas relief to a state prisoner unless his claims

were adjudicated on the merits and the state court adjudication was "contrary to" or

resulted in an "unreasonable application of" clearly established Supreme Court law.

28 U.S.C. § 2254(d)(1).

      "A state court's decision is 'contrary to' . . . clearly established law if it 'applies

a rule that contradicts the governing law set forth in [Supreme Court cases]' or if it

'confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent."

Mitchell v. Esparza, 540 U.S. 12, 15–16 (2003) (quoting Williams v. Taylor, 529 U.S.

362, 405–06 (2000)).




                                             6
      The state court unreasonably applies Supreme Court precedent not when its

application of precedent is merely "incorrect or erroneous" but when its application

of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S. 510, 520–21

(2003) (internal citations omitted). "A state court's determination that a claim lacks

merit precludes federal habeas relief so long as 'fairminded jurists could disagree' on

the correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

      A federal court reviews only whether a state court's decision comports with

clearly established federal law as determined by the Supreme Court at the time the

state court renders its decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state court

need not cite to or be aware of Supreme Court cases, "so long as neither the reasoning

nor the result of the state-court decision contradicts them." Early v. Packer, 537 U.S.

3, 8 (2002). Decisions by lower federal courts "may be instructive in assessing the

reasonableness of a state court's resolution of an issue." Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)).

      Finally, a federal habeas court presumes the correctness of state court factual

determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may successfully rebut the

presumption only by clear and convincing evidence. Id.

                                    DISCUSSION

I.    Claim I: Due Process Violation Because Jury Viewed Clark in Jail Clothing

      Clark first alleges that his due process rights were violated when, on the first

day of trial, he was forced to wear jail clothing. ECF 1, PgID 8–12. A criminal


                                           7
defendant's fundamental right to a fair trial includes appearing in "civilian clothes

rather than prison clothing." Clark, 2014 WL 354623, at *1 (quoting People v. Turner,

144 Mich. App. 107, 109 (1985)). A state trial court's decision not to allow a defendant

to appear in civilian clothing will not be overturned unless a defendant shows that he

did not need to appear in jail clothing or "that prejudice has resulted." Id. (quoting

People v. Meyers (On Remand), 124 Mich. App. 148, 164 (1983)). The Michigan Court

of Appeals determined that the state trial court did not abuse its discretion by

denying Clark the ability to change clothes because the state trial judge believed he

had "opted against changing out of prison clothing." Id. at *2.

      On habeas review, a federal district court can proceed directly to the harmless

error analysis "without first reviewing the merits of the claims, when it is in the

interest of judicial economy and brevity to do so." Dittrich v. Woods, 602 F. Supp. 2d

802, 809 (E.D. Mich. 2009) (citation omitted), aff'd in part and rev'd in part on other

grounds, 419 F. App'x 572 (6th Cir. 2011).

      Substantial evidence was admitted demonstrating Clark's guilt for the crimes

of which he was convicted. See Clark, 2014 WL 354623, at *2 (state appellate court

decision detailing the evidence admitted against Clark). "The factual record in the

state trial court . . . contains such overwhelming proofs of [Clark's] guilt, that any

error on the part of the [state] trial judge" in handling Clark's clothing during the

first day of trial "must be regarded as harmless beyond reasonable doubt." Mitchell

v. Engle, 634 F.2d 353, 354 (6th Cir. 1980).




                                           8
      Based on the evidence linking Clark to his co-defendants and the crime, his

flight from the scene in the car used during the robbery, and Clark's attempts to flee

the police, the Michigan Court of Appeals reasonably determined that standing trial

in jail clothing on the first day was harmless error. The Court does not have "grave

doubt about whether a trial error of federal law had 'substantial and injurious effect

or influence in determining the jury's verdict." Davis v. Ayala, 135 S. C.t 2187, 2198

(2015). Clark is not entitled to habeas relief on his first claim.

II.   Claims II and III: The Jury Instruction
      and Related Ineffective Assistance of Trial Counsel

      Clark alleges that the state trial court judge committed plain error by failing

to give cautionary instructions on the unreliability of accomplice testimony—

particularly the testimony of Virginia Gonzales. ECF 1, PgID 13–17. Relatedly, Clark

maintains that his trial counsel provided ineffective assistance because he failed to

request a cautionary instruction on the reliability of Gonzales's testimony. Id. at 18–

20.

      "The burden of demonstrating that an erroneous instruction was so prejudicial

that it will support a collateral attack upon the constitutional validity of a state court

conviction is greater than the showing required in a direct appeal." Terr v. Bock, 208

F. Supp. 2d 780, 793 (E.D. Mich. 2002). On habeas review, the Court considers

"whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process." Henderson v. Kibbe, 431 U.S. 145, 154 (1977)

(quoting Cupp v. Naughten, 414 U.S. 141, 147 (1973)). It is not enough that the

instruction is "merely" "undesirable, erroneous, or even universally condemned." Id.



                                            9
(quoting Cupp, 414 U.S. at 146). Moreover, an omitted or incomplete instruction is

less likely to be prejudicial than a misstatement of the law. Id. at 155; see also Bock,

208 F. Supp. 2d at 793. The Court considers the instructions "taken as a whole." Scott

v. Mitchell, 209 F.3d 854, 882 (6th Cir. 2000).

      A trial court's failure to give a special cautionary instruction on accomplice

testimony is not reversible error, so long as the court gave the jury a general

instruction on witness credibility and on the various factors that it should consider

in weighing the testimony of various witnesses. See United States v. Carr, 5 F.3d 986,

992 (6th Cir. 1993); see also Mitchell, 209 at 883 ("We have since followed Carr in not

requiring accomplice instructions as a general matter.").

      Here, the state trial judge did not specifically instruct the jurors on the

unreliability of accomplice testimony. He did, however, instruct the jurors on the

factors to consider when evaluating Gonzales's and other witnesses' testimonies.

After the prosecutor's direct examination of Gonzales, the trial court stated:

       You have heard testimony that a witness, Virginia Maria Gonzales,
       made an agreement with the prosecutor about charges against her in
       exchange for her testimony in this trial.

       You have also heard evidence that Miss Gonzales faced the possibility
       of life in prison or any number of years up to life, but with the
       possibility of parole with guidelines of one hundred and eight months
       to one hundred and eighty months before the agreement.

       Miss Gonzales was allowed to plead guilty to a five year felony with
       guidelines of zero to seventeen months or probation with one year in
       the Wayne County Jail after the agreement as a result of those
       charges. You are here to consider this evidence only as it relates to
       Miss Gonzales'[s] credibility and as it may tend to show Miss
       Gonzales'[s] bias or self interest.




                                          10
Clark, 2014 WL 354623, at *6; see also ECF 6-11, PgID 1336–37 (trial transcript);

ECF 6-15, PgID 2330–31 (repeating the instruction on the final day of trial).

      Additionally, the trial judge's final instruction to the jurors addressed witness

credibility and the factors that the jury should use in assessing witnesses' credibility.

ECF 6-15, PgID 2305–07.

      The trial court's failure to specifically instruct the jury regarding the credibility

of accomplice witness testimony did not violate Clark's right due process rights. The

trial court instructed the jury on witness credibility generally—including the various

factors to consider—and twice provided specific instructions regarding Gonzales's

testimony. See, e.g., Latimer v. Burt, 98 F. App'x 427, 432–33 (6th Cir. 2004). Any

potential error is not reversible and does not justify habeas relief.

      Clark also argues that counsel was ineffective for failing to request the

cautionary instructions on accomplice witnesses.

      To prevail on his ineffective assistance of counsel claim, Clark "must show that

the state court's conclusion was contrary to, or an unreasonable application of,

Strickland v. Washington, 466 U.S. 668 (1984)." See Cathron v. Jones, 190 F. Supp.

2d 990, 996 (E.D. Mich. 2002). Clark must demonstrate "that counsel's performance

was deficient" and "that the deficient performance prejudiced the defense."

Strickland, 466 U.S. at 687. The deficient-performance prong "requires showing that

counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment." Id. Petitioner must




                                           11
demonstrate that "counsel's representation fell below an objective standard of

reasonableness." Id. at 688.

       The "prejudice" prong "requires showing that counsel's errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable." Id. at 687.

A defendant must demonstrate "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id. at 694.

      Ordinarily, defense counsel's development of the record of an accomplice

witness's "unsavory past and [her] motive for naming the defendant as [her]

companion in crime" preclude a finding of ineffective assistance of counsel. Krist v.

Foltz, 804 F.2d 944, 947 (6th Cir. 1986).

       In rejecting Clark's instructional-error claim, the Michigan Court of Appeals

noted the following:

       Over the course of three days at trial, the prosecutor questioned
       Gonzales at length and counsel for all three defendants cross-
       examined and recross-examined Gonzales, during which they touched
       on relevant topics including the following: Gonzales had a three-year
       friendship and ultimately romantic relationship with Darryl Clark;
       she picked up Darryl Clark from prison eight days before the Grayfield
       robbery took place; on May 8, 2010, even after learning of the plan to
       rob the house on Grayfield, she continued following Darryl Clark's
       directions about where to drop off Woods, repositioning the Monte
       Carlo, and speeding through mostly residential areas at approximately
       70 miles per hour; her decision to turn herself in to the police and the
       less-than-candid statement she gave on May 9, 2010; her receipt of bail
       money from the Clarks, after which she spent weeks living with the
       Clark family and Darryl Clark impregnated her; her alleged
       motivation to implicate defendants when her personal relationship
       with Darryl Clark seemed unlikely to continue; and her acceptance of



                                            12
       the prosecutor's offer that in exchange for her truthful testimony
       against defendants, she could plead guilty to being an accessory after
       the fact, and the prosecutor would dismiss charges of armed robbery,
       several assault counts, and first-degree home invasion. During closing
       arguments, all three defense attorneys further described Gonzales as
       a liar and otherwise attacked Gonzales's credibility, including on the
       basis of her plea agreement.

People v. Clark, 2014 WL 354623, at *6.

       Here, during cross-examination and closing arguments, Clark's defense

counsel fully brought out Gonzales's involvement in the crimes, inconsistencies

between her testimony and the other testimony and evidence, and her motive for

testifying against Clark and the other co-defendants. Counsel's failure to request a

specific instruction on accomplice testimony "was insignificant," did not rise to the

level of ineffective assistance of counsel, and would not entitle Clark to habeas relief.

Krist, 804 F.2d at 947.

III.   Claim IV: The Substitution of Counsel Claim

       Clark alleges that the state trial court judge violated his due process rights by

refusing his request to discharge his trial counsel due to a breakdown in the attorney-

client relationship. ECF 1, PgID 21–23.

       The Sixth Amendment "right to the assistance of counsel does not guarantee

that a criminal defendant will be represented by a particular attorney." Serra v. Mich.

Dep't of Corr., 4 F.3d 1348, 1351 (6th Cir. 1993) (citing Caplin & Drysdale v. United

States, 491 U.S. 617, 624 (1989)). "A criminal defendant who desires and is financially

able to retain his own counsel 'should be afforded a fair opportunity to secure counsel

of his own choice.'" Id. (quoting Powell v. Alabama, 287 U.S. 45, 53 (1932)). Indeed,




                                           13
"[t]he Sixth Amendment guarantees a defendant the right to be represented by an

otherwise qualified attorney whom that defendant can afford to hire, or who is willing

to represent the defendant even though he is without funds." United States v.

Gonzalez-Lopez, 548 U.S. 140, 144 (2006) (quoting Caplin & Drysdale, 491 U.S. at

624–25). A criminal defendant's right to choose his own attorney is qualified. Serra,

4 F.3d at 1351 (citing Wheat v. United States, 486 U.S. 153, 159 (1988)). Stated

differently, the right to counsel of one's own choice is not absolute. See Wilson v.

Mintzes, 761 F.2d 275, 280 (6th Cir. 1985). "Although a criminal defendant is entitled

to a reasonable opportunity to obtain counsel of his choice, the exercise of this right

must be balanced against the court's authority to control its docket." Lockett v. Arn,

740 F.2d 407, 413 (6th Cir. 1984); see also Gonzalez-Lopez, 548 U.S. at 151–52) ("We

have recognized a trial court's wide latitude in balancing the right to counsel of choice

against the needs of fairness, and against the demands of its calendar.") (internal

citations omitted). Finally, "the right to counsel of choice may not be used to

unreasonably delay trial." Linton v. Perini, 656 F.2d 207, 209 (6th Cir. 1981).

      A court reviewing a trial court's denial of a motion for substitution of counsel

must consider "the timeliness of the motion; the adequacy of the [trial] court's inquiry

into the defendant's complaint; and the asserted cause for that complaint, including

the extent of the conflict or breakdown in communication between lawyer and client

(and the client's own responsibility, if any, for that conflict." Martel v. Clair, 565 U.S.

648, 662 (2012). The Court defers to the trial court's fact-specific decision and reviews

only for an abuse of discretion. Id. at 663–64.




                                            14
      Ordinarily, a trial court cannot properly resolve motions to substitute counsel

"without probing why a defendant wants a new lawyer." Id. at 664. But a trial court

does not abuse its discretion in denying a motion for substitution of counsel—even

without conducting the appropriate inquiry—if the motion was untimely and the

court was ready to render a decision in the case. Id. at 664–66.

      There is no "clearly established Federal law, as determined by the Supreme

Court" requiring an inquiry by a trial judge into the nature of a defendant's

dissatisfaction with his attorney prior to removing counsel. See James v. Brigano, 470

F.3d 636, 643 (6th Cir. 2006) (reversing a grant of habeas relief because the inquiry

requirement was not clearly established federal law as defined by 28 U.S.C.

§ 2254(d)(1)). Thus, absent a showing that a habeas petitioner received ineffective

assistance of trial counsel, a state trial judge's failure to inquire into a habeas

petitioner's complaints against his counsel before denying a motion for substitution

of counsel would not entitle the petitioner to habeas relief. See Peterson v. Smith, 510

F. App'x 356, 366–67 (6th Cir. 2013).

      The Michigan Court of Appeals rejected Clark's claim as follows:

       Because the record reveals that the trial court invited Demetrius Clark
       to elaborate on his complaints concerning his appointed counsel, we
       reject his "claim that the trial court failed to adequately inquire into
       the nature of the breakdown of the attorney-client relationship." Some
       of Demetrius Clark's complaints about trial counsel embodied general
       expressions that he lacked confidence in, or felt unhappy with, his
       appointed attorney, which do not give rise to adequate cause for
       substitution. With respect to Demetrius Clark's protestations that
       trial counsel "ain’t [sic] doing right for my case," "ain’t [sic] doing
       nothing [sic] for me," "ain’t [sic] helping me on nothing [sic]," and "ain’t
       [sic] came to see me or none of that [sic]," these nonspecific assertions
       also do not substantiate any "legitimate difference of opinion" with



                                           15
       regard to a fundamental trial tactic. Furthermore, the record fails to
       disclose any inadequacy of representation, absence of diligence, or
       disinterest on the part of Demetrius Clark's appointed counsel. On the
       contrary, the record establishes that Demetrius Clark's trial counsel
       vigorously cross-examined the prosecutor's witnesses and pursued
       several reasonable defense strategies. We therefore reject this claim of
       error.

Clark, 2014 WL 354623, at *13 (internal citations omitted).

      The state appellate court reasonably rejected Clark's claim. To establish good

cause for substitution of counsel, a petitioner must show that "the conflict between

attorney and client was so great that it resulted in a total lack of communication

preventing an adequate defense." United States v. Jennings, 83 F.3d 145, 148 (6th

Cir. 1996) (quoting United States v. Iles, 906 F.2d 1122, 1130 n.8 (6th Cir. 1990)). At

trial, Clark told the trial court of his dissatisfaction with his attorney. Clark then

informed the state court that he wanted to fire his current defense counsel and to

retain a new lawyer. The trial court judge replied, "Well, you're welcome to do that.

. . . But until that time, Mr. Parker's going to represent you. He’s one of the best

lawyers in this building." Clark then reiterated that he did not want the court to

"keep him" as his lawyer.

      Clark's statements did not evince irreconcilable conflict with his attorney or a

total lack of communication. See, e.g., Adams v. Smith, 280 F. Supp. 2d 704, 720 (E.D.

Mich. 2003). A petitioner's unsupported allegation that an attorney is not supportive

or failed to communicate enough does not establish that there was a serious conflict

or inability to communicate that would justify the substitution of counsel. See United

States v. Justice, 14 F. App'x 426, 430–31 (6th Cir. 2001). The record does not support




                                          16
a finding that the attorney-client relationship justified substitution of counsel. See,

e.g., United States v. Sullivan, 431 F.3d 976, 981 (6th Cir. 2005). The trial court judge

permitted Clark to hire a different attorney, but kept appointed counsel until Clark

found a new attorney. Clark failed to move forward and to obtain substitute counsel

and proceeded to trial with his defense counsel. The trial court did not abuse its

discretion in denying Clark's motion to substitute counsel.

      Finally, Clark is unable to show that he was prejudiced by the failure of the

trial court judge to discharge his defense counsel. The trial judge permitted him to

seek new counsel. And, nevertheless, Clark's trial counsel provided effective

assistance. "The strained relationship" between Clark and his attorney "was not a

'complete breakdown in communication'" that prevented Clark from receiving an

adequate defense. United States v. Vazquez, 560 F.3d 461, 468 (6th Cir. 2009).

Petitioner is not entitled to habeas relief on his fourth claim.

IV.   Claim IX: Ineffective Assistance of Appellate Counsel

      Clark's ninth claim alleges ineffective assistance of appellate counsel. ECF 1,

PgID 44–47. An "indigent defendant" does not have "a constitutional right to compel

appointed counsel to press nonfrivolous points" on appeal. Jones v. Barnes, 463 U.S.

745, 751 (1983). The Court may not "second-guess reasonable professional judgments

and impose on appointed counsel a duty to raise every 'colorable' claim suggested by

a client." Id. at 754. Nevertheless, a defendant may bring a Strickland claim for

ineffective assistance of appellate counsel if that counsel fails "to raise a particular

claim [on appeal]." Smith v. Robbins, 528 U.S. 259, 288 (2000). Demonstrating




                                           17
appellate counsel's incompetence is difficult. Id. (citing Gray v. Greer, 800 F.2d 644,

6465 (7th Cir. 1986)).

      The presumption of effective assistance of appellate counsel is overcome "only

when ignored issues are clearly stronger than those presented." Monzo v. Edwards,

281 F.3d 568, 579 (6th Cir. 2002) (quoting Gray, 800 F.2d at 646). Appellate counsel

delivers deficient performance when he fails "to raise [an] issue, 'which was obvious

on the record, and must have leaped out upon even a casual reading of [the]

transcript.'" Meade v. Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich. 2003) (quoting

Matire v. Wainwright, 811 F.3d 1430, 1438 (11th Cir. 1987)). But "[a]ppellate counsel

cannot be found to be ineffective for 'failure to raise an issue that lacks merit.'"

Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (quoting Greer v. Mitchell,

264 F.3d 663, 676 (6th Cir. 2001)).

      Clark failed to show that appellate counsel's omission of the claims raised in

his post-conviction motion for relief from judgment fell outside the wide range of

professionally competent assistance. Clark's appellate counsel filed a lengthy

appellate brief on his behalf. See ECF 6-18, PgID 2412–50. Moreover, the claims

raised in Clark's post-conviction motion for relief from judgment were not "obvious"

or "dead-bang winners." Meade, 265 F. Supp. 2d at 870; see also ECF 6-21. The Court

must reject Clark's ineffective assistance of appellate counsel claim.




                                          18
V.    Procedurally Defaulted Claims

      Clark's fifth through eighth claims are defaulted under Michigan Court Rule

6.508(D)(3). And his tenth through thirteenth claims are procedurally defaulted

because he failed to exhaust them in state court.

      A. Procedural Default Standard.

      When "a state prisoner has defaulted his federal claims in state court pursuant

to an independent and adequate state procedural rule, federal habeas review of the

claims is barred." Coleman v. Thompson, 501 U.S. 722, 750 (1991). Procedural default

bars review of federal claims if the "last state court rendering a judgment in the case

'clearly and expressly' states that its judgment rests on a state procedural bar."

Harris v. Reed, 489 U.S. 255, 263 (1989) (quoting Caldwell v. Mississippi, 472 U.S.

320, 327 (1985)). If the last state court judgment contains no reasoning, but simply

affirms the conviction in a standard order, federal habeas courts presume that the

unexplained order adopted the previous court's procedural bar. See Ylst v.

Nunnemaker, 501 U.S. 797, 803 (1991).

      The Court conducts a four-part test to determine whether a habeas claim is

procedurally defaulted:

      (1) whether there is a state procedural rule that is applicable to the
      petitioner's claim; (2) whether the petitioner failed to comply with that
      rule; (3) whether the procedural rule was actually enforced in
      petitioner's case; and (4) whether the state procedural forfeiture is an
      adequate and independent state ground on which the state can rely to
      foreclose review of a federal constitutional claim.

Howard v. Bouchard, 405 F.3d 459, 477 (6th Cir. 2005) (collecting cases).




                                          19
         B. Claims V through VIII.

         A Michigan state court may not grant a defendant's motion for relief from

judgment if it "alleges grounds for relief, other than jurisdictional defects, which could

have been raised on appeal from the conviction and sentence." Mich. Ct. R.

6.508(D)(3). An exception exists if the defendant demonstrates "good cause for failure

to raise such grounds on appeal" and "actual prejudice from the alleged

irregularities." Mich. Ct. R. 6.508(D)(3)(a)–(b). In relevant part, actual prejudice

means either (1) that, "but for the alleged error, the defendant would have had a

reasonably likely chance of acquittal," or (2) "the irregularity was so offensive to the

maintenance of a sound judicial process that the conviction should not be allowed to

stand regardless of its effect on the outcome of the case." Mich. Ct. R. 6.508(D)(3)(b)(i),

(iii).

         Here, the first, second, and fourth prongs of the procedural-default test are

readily satisfied. A state procedural rule—Michigan Court Rule 6.508(D)(3)—applies

to Clark's claims. Clark failed to comply with the rule. And the rule provides an

adequate and independent ground for the state to rely on to preclude Clark's federal

constitutional claims.

         The third prong—whether the state court actually enforced the procedural

rule—is also met. The Michigan Supreme Court rejected Clark's application for leave

to appeal because he "failed to meet the burden of establishing entitlement to relief

under [Mich. Ct. R.] 6.508(D)." Clark, 500 Mich. at 880. The Michigan Supreme Court

decision did not mention Clark's failure to raise his underlying claims in his direct




                                            20
appeal as a rationale for rejecting his post-conviction claims. The Michigan Supreme

Court order is ambiguous as to whether it relies on a procedural default and is thus

unexplained. See, e.g., Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010). The

Court "must therefore look to the last reasoned state court opinion to determine the

basis for the state court's rejection" of Clark's claims. Id.

       The Michigan Court of Appeals denied Clark's appeal of the state trial court's

denial of his post-conviction motion for relief from judgment because he "allege[d]

grounds for relief that could have been raised previously and he ha[d] failed to

establish good cause for failing to previously raise the issues." ECF 6-22, PgID 2644

(citing Mich. Ct. R. 6.508(D)(3)(a)). Thus, Clark's post-conviction claims—claims V

through VIII—are procedurally defaulted pursuant to Mich. Ct. R. 6.508(D)(3).3 See,

e.g., Ivory v. Jackson, 509 F.3d 284, 292–93 (6th Cir. 2007); see also Howard, 405 F.3d

at 477.

       C. Claims X through XIII.

       Clark also procedurally defaulted his tenth through thirteenth claims because

he failed to properly exhaust them in state court and he no longer has a state court

remedy to properly exhaust them. Clark did not raise the remaining claims in his

initial motion for relief from judgment filed with the Michigan trial court. See ECF 6-

20, PgID 2590–630.




3Clark could not have procedurally defaulted any ineffective assistance of appellate
counsel claim, because state post-conviction review was the first opportunity that he
had to raise this claim. See Guilmette, 624 F.3d at 291. For the reasons stated,
however, Clark is not entitled to habeas relief on this claim.


                                            21
      Rather, Clark first raised the remaining claims before the Michigan Court of

Appeals in his leave to appeal the trial court's denial of his motion for relief from

judgment. See ECF 6-22, PgID 2646–47; ECF 1, PgID 4–5 (listing the claims and

noting that he raised the claims before the Michigan Court of Appeals). Clark then

raised his claims before the Michigan Supreme Court. See ECF 6-23, PgID 2719–23.

      Before pursuing federal habeas relief, a habeas petitioner must exhaust his

state court remedies. 28 U.S.C. § 2254(b)(1). To properly exhaust his state-court

remedies, a state prisoner must have "fairly presented his claims to the state courts."

O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999). A petitioner "must give the state

courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process." Id. at 845. This

includes presenting the claims in a post-conviction motion before the state trial court

and in his appeals of any denial of that motion to the state's appellate courts. See

Smith v. Gaetz, 565 F.3d 346, 352 (7th Cir. 2009).

      A habeas petitioner does not properly exhaust his claims "when he fails to

present them in his motion for relief from judgment before the [state] trial court, but

rather first raises the claim[s] when seeking leave to appeal before the Michigan

Court of Appeals." Ceasar v. Warren, No. 06–CV–15294, 2009 WL 1543327, at *4

(E.D. Mich. June 2, 2009) (collecting cases). Clark therefore failed to properly exhaust

his tenth through thirteenth claims.




                                          22
      D. Exceptions to Procedural Default.

      Two exceptions to procedural default exist: (1) if "the prisoner can demonstrate

cause for the default and actual prejudice as a result of the alleged violation of federal

law," or (2) if the prisoner can "demonstrate that failure to consider the claims will

result in a fundamental miscarriage of justice." Id. If a petitioner fails to show cause

for his procedural default, it is unnecessary to consider the prejudice issue. Smith v.

Murray, 477 U.S. 527, 533 (1986). A petitioner's failure to show cause may be excused

"in an extraordinary case," however, when a "constitutional violation has probably

resulted in the conviction of one who is actually innocent." Murray v. Carrier, 477

U.S. 478, 496 (1986).

      "'[A]ctual innocence' means factual innocence, not mere legal insufficiency."

Bousley v. United States, 523 U.S. 614, 623 (1998). To assert a credible claim of actual

innocence, a petitioner must support "his allegations of constitutional error with new

reliable evidence . . . that was not presented at trial." Schlup v. Delo, 513 U.S. 298,

324 (1995).

      Unfortunately, Clark no longer has any available state court remedies with

which to exhaust these claims. See, e.g., Mich. Ct. R. 6.502(G)(1) (permitting a

Michigan criminal defendant only one post-conviction motion for relief from

judgment); see also Gadomski v. Renico, 258 F. App'x 781, 783 (6th Cir. 2007). When

a prisoner fails to exhaust his claims, but can no longer present them to the state

courts, "his petition should not be dismissed for lack of exhaustion." Hannah v.

Conley, 49 F.3d 1193, 1195–96 (6th Cir. 1995). But a federal habeas court considers




                                           23
the unexhausted claims only if the prisoner "can show cause to excuse his failure to

present the claims in the state courts and actual prejudice to his defense at trial or

on appeal." Id. at 1196. A claim of actual innocence satisfies the "cause and prejudice

requirement." Id. at 1196 n.3.

      Clark failed allege any reason to justify his procedural defaults. Because Clark

did not demonstrate cause for his procedural defaults, it is unnecessary to reach the

prejudice prong. Smith, 477 U.S. at 533; see also Malcum v. Burt, 276 F. Supp. 2d

664, 677 (E.D. Mich. 2003). Nor did Clark present new reliable evidence to support

an assertion of actual innocence. The Court cannot conclude, therefore, that a

miscarriage of justice will occur if the Court declines to review the merits of Clark's

procedurally defaulted claims. Habeas relief on claims V through VIII and X through

XIII is not warranted.

VI.   Claim XIV: The Motion for Relief from Judgment Claim

      Finally, Clark alleges that his motion for relief from judgment should have

been granted by the trial court because the court officers should have known that his

felony charge "had no bearing on his case whatsoever." ECF 1, PgID 47.

      A federal habeas court possesses a duty "to safeguard the States' interest in

the integrity of their criminal and collateral proceedings." Guilmette, 624 F.3d at 292

(citing Williams v. Taylor, 529 U.S. 420, 436 (2000)). The "duty to protect a state's

interest in its procedural rules" is triggered when a federal court determines "that

the state has decided a given case on a procedural basis." Id. Moreover, "errors in




                                          24
post-conviction proceedings are outside the scope of federal habeas corpus review."

Cress v. Palmer, 484 F.3d 844, 853 (6th Cir. 2007) (collecting cases).

      The Michigan Court of Appeals reasonably found that the claims raised in

Clark's post-conviction motion for relief from judgment were procedurally defaulted

and that he did not show cause for failing to raise the issues on appeal. ECF 6-22.

Clark's claim to the contrary is not cognizable on federal habeas review. See Greer,

264 F.3d at 681.

VI.   Certificate of Appealability and In Forma Pauperis Status on Appeal

      To appeal the Court's decision, Clark must obtain a certificate of appealability.

To obtain a certificate of appealability, a petitioner must make a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate the

denial of a constitutional right, Clark must show that reasonable jurists could debate

whether the petition should have been resolved in a different manner, or that the

issues presented were adequate to deserve encouragement to proceed further. Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000). Courts must either issue a certificate of

appealability indicating which issues satisfy the required showing or provide reasons

why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); In re Certificates of

Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

      Here, jurists of reason would not debate the Court's denial of Clark's claims.

The Court therefore denies him a certificate of appealability.




                                          25
      Moreover, the Court will deny Clark permission to appeal in forma pauperis

because an appeal of this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

                                    ORDER

      WHEREFORE, it is hereby ORDERED that Petitioner's petition for a writ of

habeas corpus [1] is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that leave to appeal in forma pauperis on

appeal is DENIED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: July 11, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 11, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                       26
